Citation Nr: 1043707	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 
1976 and from November 1978 to July 1986.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  
This case was remanded by the Board in December 2004, December 
2007, and March 2010 for additional development.

The issues of entitlement to service connection for allergic 
rhinitis/sinusitis, dermatitis, an eye disability, and a systolic 
murmur/heart disability have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the evidence of record does not show that 
the Veteran's currently diagnosed lumbar spine disability is 
related to military service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in August 2002 satisfied 
the duty to notify provisions.  Additional letters were also 
provided to the Veteran in January 2005, March 2008, and March 
2010, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's VA medical treatment records have been obtained.

The evidence of record shows that some of the Veteran's service 
treatment records have been found to be unavailable.  Where the 
service treatments records cannot be obtained, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is heightened.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the evidence of record shows that VA has made 
every effort to secure any additional service records for the 
Veteran and has notified her of the records which are 
unavailable.  A March 2010 letter informed the Veteran that the 
records could not be found, and she was requested to provide any 
information or records that were in her possession.  There are 
numerous statements of record in which the Veteran has 
acknowledged that her service treatment records have not been 
found.  She has consistently reported that she does not have 
these records, nor is she capable of providing any further 
information that would assist VA in obtaining them.  Accordingly, 
the Board finds that there has been substantial compliance with 
the requirements of the March 2010 Board remand.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).

A VA examination sufficient for adjudication purposes was 
provided to the Veteran in connection with her claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran's service treatment records include an April 1986 
report of medical history, in which the Veteran denied having, or 
ever having had, recurrent back pain.  On physical examination, 
the Veteran's back was normal.  On a May 1986 service treatment 
report, the Veteran complained of bilateral low back pain for the 
previous month.  She denied experiencing any trauma, reported 
that she had increased her exercise, and stated that the pain 
increased with exercise.  After physical examination, the 
assessment was musculoskeletal low back pain secondary to obesity 
and exercise.  The Veteran was given Motrin and recommended to 
decrease exercise.

In a July 2001 VA outpatient medical report, the Veteran denied a 
history of arthritis, arthralgia, and muscle weakness, but 
reported leg pain for the previous three weeks.  On physical 
examination, no musculoskeletal abnormalities were noted.  A 
second July 2001 VA outpatient medical report, dated the same 
day, stated that the Veteran did not have any muscle pain, 
spasms, cramping, tremors or weakness.  The Veteran also did not 
have bone or joint limitation of motion, stiffness, swelling, or 
pain.

An August 2001 VA outpatient medical report included a 
comprehensive pain survey.  The Veteran reported pain in her 
head, but not in her back.

In a November 2001 VA outpatient medical report the Veteran 
complained of left side pain for the previous two to three days.  
She reported that six days before she had "helped someone move 
furniture that caused back pain for a couple of days."  The 
Veteran reported that the side pain began a day or two after this 
incident and had rapidly improved.  After physical examination, 
the impression was abdominal pain/musculoskeletal pain, 
resolving, "[m]ost likely secondary to increased lifting and 
physical activity with moving furniture."

A March 2002 VA outpatient medical report included a 
comprehensive pain survey.  The Veteran reported pain in her 
abdomen, but not in her back.  A second March 2002 VA outpatient 
medical report stated that the Veteran did not have any muscle 
pain, spasms, cramping, tremors or weakness.  The Veteran also 
did not have bone or joint limitation of motion, stiffness, 
swelling, or pain.  In a third March 2002 VA outpatient medical 
report, the Veteran complained of low back pain, which she 
reported was from a herniated disc.

A May 2002 VA outpatient medical report stated that the Veteran 
had low back pain with a history of L4-5 herniated nucleus 
pulposus.  On physical examination, no lumbosacral spine 
abnormalities were noted.  The assessment was low back pain, 
stable.

In an October 2003 VA outpatient medical report, the Veteran 
complained of chronic back discomfort.  On x-ray examination, 
there were indications of degenerative joint disease of the 
lumbar spine.  An addendum to the report corrected some typos, 
and reported that the Veteran "indicated that she had received 
[an] injury to the back while she was on active-duty in the 
service."  The medical evidence of record shows that a low back 
disorder has been consistently diagnosed since October 2003.

In an April 2004 letter, a VA physician stated that the Veteran's 
"[c]hronic back syndrome also very likely dates back to her 
military service."

In a May 2004 statement, a friend of the Veteran reported that, 
during military service, the Veteran had complained to her that 
she had fallen on a table at work and injured her back.  The 
friend further stated that the Veteran reported that lifting 
heavy boxes caused "excruciating pain in the lower part of her 
back" which made it "very difficult for her to walk or sit."

In a May 2004 statement, another friend of the Veteran reported 
that the Veteran complained of back symptoms many times during 
military service.

In a May 2004 statement, the Veteran reported that she was told 
her back symptoms would "be ok" within a few weeks "after I 
fell back on a metal table reaching to put up some paper on a 
shelf at [an Air Force Base.]"

In an October 2004 hearing before the Board, the Veteran stated 
that she injured her back during military service after falling 
off a ladder onto a table.  The Veteran reported that she sought 
treatment about 48 hours later, and was given Motrin or Tylenol 
as treatment.  The Veteran's representative cited the May 1986 
service treatment report as evidence in support of this 
treatment.  The Veteran reported that after this incident she 
sought further treatment for her back complaints while in 
military service, but that the records were missing.  She stated 
that since the in-service injury she had "always had problems."

In an April 2009 letter, a VA physician stated that "[i]n my 
opinion [the Veteran's] chronic back pain syndrome started during 
her military service as she was treated for this condition and 
[it] has subsequently become worsened and aggravated."

A September 2009 VA joints examination report stated that the 
Veteran's claims file had been reviewed.  The examiner discussed 
the relevant medical evidence of record, citing the Veteran's 
April 1986 report of medical history and May 1986 service 
treatment report.  The Veteran reported that the pain began 
during military service when she fell on a table.  She reported 
that this occurred in 1986.  The examiner noted inconsistencies 
in the Veteran's reported history of this incident, and the May 
1986 service treatment report.  After physical and radiographic 
examination, the diagnosis was low back strain with minimal 
disability.  The examiner stated that

[t]here is evidence that the [V]eteran had 
an episode of low back pain while she was 
in the service in 1986.  However, this was 
characterized as being secondary to obesity 
and overuse, although she does mention an 
injury.  There is no evidence that after 
she left the military that she had chronic 
back pain.  She does state that she 
occasionally sought medical advice, but 
there is no documentation of this until 
2001 when she came to the [VA medical 
center].  Furthermore, for 7 years she 
worked as a secretary for a medical school 
[D]ean and after that did various jobs.  
Hence, she was certainly able to carry out 
significant occupations.  The x-rays today 
show a well-maintained back with minimal 
findings and certainly within the 
expectation of a person who is 51 years 
old. . . .

In my opinion, this low back strain is less 
likely as not the result of the one episode 
of back pain described in her military 
service records nor attributable to her 
period of service.

The preponderance of the evidence of record does not demonstrate 
that the Veteran's currently diagnosed lumbar spine disability is 
related to military service.  There is no medical evidence of any 
low back symptoms during military service other than the May 1986 
service treatment report.  The evidence of record clearly 
demonstrates that some of the Veteran's service treatment records 
have been found to be missing and unavailable.  However, the 
evidence of record includes numerous service treatment records 
from 1984 until the Veteran's separation from military service in 
July 1986.  The Veteran has repeatedly stated that her back 
injury began after a specific in-service incident when she fell 
onto a table.  She has consistently reported that this incident 
occurred at a specific military base, and the Veteran's service 
personnel records show that she served at that specific base from 
September 1982 to July 1986.  In addition, the Veteran has 
frequently cited the May 1986 service treatment report as 
evidence of her in-service injury, and in the September 2009 VA 
joints examination report the Veteran reported that her back 
injury occurred in 1986.  Furthermore, in the April 1986 report 
of medical history, the Veteran specifically denied a history of 
recurrent back pain and her back was normal on physical 
examination.  This report is consistent with an injury which 
occurred after April 1986, not prior to that date.  Accordingly, 
the preponderance of the evidence of record shows that the 
Veteran's claimed back injury occurred in 1986, during the period 
of time covered by the service treatment records which are 
currently associated with the claims file.  As such, despite the 
unavailability of some of the Veteran's service treatment 
records, the absence of these records is not determinative with 
respect to the issue on appeal.

The Veteran claims that she experienced a back injury during 
military service, and that this injury caused her currently 
diagnosed back disorder.  In this regard, the Veteran is 
competent to report that she experienced such an injury and that 
she has had continuity of symptomatology from the time of the 
injury until the present.  Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007) (holding that, "[a]s a layperson, an appellant 
is competent to provide information regarding visible, or 
otherwise observable, symptoms of disability").  However, the 
Board does not find the Veteran's lay testimony credible, as it 
is not consistent with the contemporary evidence of record.

As discussed above, the Veteran specifically denied experiencing, 
or ever having experienced, recurrent back pain in April 1986.  
While the Veteran complained of, and receive treatment for, back 
pain in May 1986, that report contradicts the Veteran's reported 
history on multiple points.  First, the Veteran has consistently 
stated that the back injury began after she fell off a ladder 
while lifting objects, landing on her back on a table.  However, 
in the May 1986 service treatment report, the Veteran 
specifically denied experiencing any trauma and reported that the 
pain was aggravated by exercise.  Furthermore, after physical 
examination, the medical examination gave an assessment of back 
pain which was specifically found to be secondary to obesity and 
exercise, not a traumatic fall or any other incident remotely 
similar to the event described by the Veteran.  Second, in the 
October 2004 hearing before the Board, the Veteran stated she 
sought treatment about 48 hours after her injury.  However, in 
the May 1986 service treatment report, the Veteran stated that 
her back pain had begun one month before.

In the October 2004 hearing, the Veteran also stated that she 
sought further in-service treatment for her back disorder after 
the injury.  The service treatment record of the injury is dated 
on May 30, 1986, approximately one month prior to her discharge 
on July 3, 1986.  The medical evidence of record shows that the 
Veteran visited sick call twice during that time period, on June 
2, 1986, and June 16, 1986, but she did not report any back 
symptoms in either of these reports.

The Veteran's statements are similarly inconsistent with the 
post-service medical evidence of record.  The Veteran has 
regularly reported that her back pain continued from the time of 
her initial in-service injury to the present, as represented by 
her statement in the October 2004 hearing when she reported that 
she had "always had problems" since the injury.  The Veteran 
has also reported that this pain was severe in degree, as 
represented by her characterization of it as "excruciating," as 
reported in a May 2004 statement from a friend of the Veteran.  
However, in July 2001, the Veteran denied arthralgia, muscle 
pain, and joint pain, and no musculoskeletal abnormalities were 
noted on physical examination.  In August 2001, when asked about 
the locations where she was experiencing pain, the Veteran did 
not list her back.  In November 2001, the Veteran reported that 
she had experienced back pain "for a couple days" after moving 
furniture.  In March 2002, the Veteran was again asked about the 
locations where she was experiencing pain, and again the Veteran 
did not list her back.  Accordingly, the contemporary medical 
evidence of record contradicts the Veteran's claims that she 
experienced back pain continuously from the time of her 
in-service injury until the present.  The Board finds the 
contemporaneous medical evidence more probative than the 
Veteran's reported history.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Accordingly, the Board finds the Veteran's lay statements not 
credible, as they are inconsistent with, and sometimes 
contradicted by, the contemporaneous medical evidence of record.

The evidence of record also includes statements of friends of the 
Veteran regarding her in-service back injury.  However, these 
statements simply reported that the Veteran told her friends 
about these in-service injuries, they do not state that the 
friends witnessed the injuries themselves.  As the Veteran's lay 
statements have been found to be not credible with respect to the 
claimed in-service injury, the statements of the Veteran's 
friends are similarly not credible, as they are based entirely on 
the Veteran's reported history.

There are four medical reports of record which discuss a 
relationship between the Veteran's currently diagnosed low back 
disorder and military service.  The October 2003 VA outpatient 
medical report addendum stated that the Veteran "indicated that 
she had received [an] injury to the back while she was on 
active-duty in the service."  This statement is not a medical 
opinion, and is simply a recitation of the Veteran's own reported 
history.  As this reported history has been found to be not 
credible, the October 2003 VA outpatient medical report addendum 
is not competent medical evidence of etiology.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their status as 
medical professionals.); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (holding that reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects the 
statements of the Veteran).

The April 2004 and April 2009 letters from a VA physician both 
provided specific medical opinions which related the Veteran's 
currently diagnosed lumbar spine disability to military service.  
However, these opinions were at least partially based on the 
Veteran's reported history, which has been found to be 
incredible.  See Coburn, 19 Vet. App. at 432; Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject 
a medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is whether 
that history was accurate.)  In addition, there is no evidence of 
record that the VA physician who wrote the letters ever reviewed 
the Veteran's service treatment records.  Such a review is 
significant in this case, as the May 1986 service treatment 
report contradicts significant aspects of the Veteran's reported 
history.  This is particularly true with regard to the April 2009 
letter, as that letter based the etiological opinion on the 
Veteran's in-service treatment for back complaints.  As a result, 
review of the actual service treatment records is required to 
form a proper medical opinion with regard to the etiology of the 
Veteran's lumbar spine disability.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 303-304 (2008) (stating that the Board must 
explain which facts in the claims file were required to form a 
proper medical opinion if it emphasizes review of the claims file 
as the basis for crediting one expert opinion over another).  As 
a result, the April 2004 and April 2009 letters warrant low 
probative value.

In contrast, the September 2009 VA joints examination report 
included a thorough and detailed review of the Veteran's service 
treatment records and post-service medical records, as well as 
physical and radiographic examinations.  This report concluded 
that the Veteran's lumbar spine disability was not likely related 
to the Veteran's military service on the basis of the May 1986 
findings, the post-service medical evidence, and the Veteran's 
reported employment history.  Therefore, the September 2009 VA 
joints examination report warrants high probative value.  
Accordingly, the preponderance of the evidence of record does not 
show that the Veteran's currently diagnosed lumbar spine 
disability is related to military service.  As such, service 
connection for a lumbar spine disability is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


